Exhibit (10)(mm)

MARSHALL & ILSLEY CORPORATION

2006 EQUITY INCENTIVE PLAN

as amended on October 19, 2006

1. Objectives. The Marshall & Ilsley Corporation 2006 Equity Incentive Plan is
designed to attract and retain certain selected officers, key employees,
non-employee directors and consultants whose skills and talents are important to
the Company’s operations, and reward them for making major contributions to the
success of the Company. These objectives are accomplished by making awards under
the Plan, thereby providing Participants with a proprietary interest in the
growth and performance of the Company.

2. Definitions.

(a) “Award” shall mean an Option, share of Restricted Stock, Restricted Stock
Unit or SAR (stock appreciation right) awarded to a Participant pursuant to such
terms, conditions and limitations as the Committee may establish in order to
fulfill the objectives of the Plan.

(b) “Award Agreement” shall mean the agreement that sets forth the terms,
conditions and limitations applicable to an Award.

(c) “Board” shall mean the Board of Directors of Marshall & Ilsley Corporation.

(d) “Cause” shall mean the discharge of an employee on account of fraud or
embezzlement against the Company or serious and willful acts of misconduct which
are detrimental to the business of the Company.

(e) “Change in Control” shall mean any of the following:

(i) The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-three percent (33%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions of common stock shall not constitute a
Change in Control: (A) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege or by one person
or a group of persons acting in concert), (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger,
statutory share exchange or consolidation which would not be a Change in Control
under paragraph (iii) of this Section 2(e); or



--------------------------------------------------------------------------------

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (A) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (B) no person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and any person
beneficially owning, immediately prior to such reorganization, merger, statutory
share exchange or consolidation, directly or indirectly, thirty-three percent
(33%) or more of the Outstanding Company Common Stock or Outstanding Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
thirty-three percent (33%) or more of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger,
statutory share exchange or consolidation or the combined voting power of the
then outstanding voting securities of such corporation, entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation were members
of the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger or consolidation; or

(iv) Consummation of (A) a complete liquidation or dissolution of the Company or
(B) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which following such
sale or other disposition, (1) more than two-thirds (2/3) of, respectively, the
then



--------------------------------------------------------------------------------

outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such sale
or other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no person (excluding the Company and any employee benefit plan (or related
trust) of the Company or such corporation and any person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty-three percent (33%) or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, thirty-three percent (33%) or more of, respectively, the
then outstanding shares of common stock of such corporation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

(f) “Common Stock” or “stock” shall mean the authorized and issued or unissued
$1.00 par value common stock of the Company.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” shall mean a committee of the Board composed of two or more
independent directors. The Committee shall be the Compensation and Human
Resources Committee of the Board, unless the Board designates a different
qualifying Committee. Except as otherwise determined by the Board, the Committee
shall be so constituted as to permit grants to be exempt from Section 16(b) of
the Securities Exchange Act of 1934, as amended, by virtue of Rule 16b-3
thereunder, as such rule is currently in effect or as hereafter modified or
amended, and to permit the Plan to comply with Section 162(m) of the Code and
any regulations promulgated thereunder, or any other statutory rule or
regulatory requirements.

(i) “Company” shall mean Marshall & Ilsley Corporation, its direct and indirect
subsidiaries, and partnerships and other business ventures in which Marshall &
Ilsley Corporation or its direct or indirect subsidiaries have a significant
equity interest, as determined in the sole discretion of the Committee. For
purposes of defining whether a Participants is receiving stock of a “service
recipient” under Section 409A of the Code and the guidance thereunder, this
definition of “Company” shall be deemed to include the broadest definition of
entities permissible under such guidance.



--------------------------------------------------------------------------------

(j) “Fair Market Value” shall mean the closing sale price of Common Stock on the
New York Stock Exchange as reported in the Midwest Edition of the Wall Street
Journal on the indicated date. If no sales of Common Stock were made on said
exchange on that date, “Fair Market Value” shall mean the closing sale price of
Common Stock as reported for the most recent preceding day on which sales of
Common Stock were made on said exchange, or, failing any such sales, such other
market price as the Board or the Committee may determine in conformity with
pertinent law and regulations of the Treasury Department.

(k) “Incentive Stock Option” shall mean an option to purchase shares of Common
Stock which complies with the provisions of Section 422 of the Code.

(l) “Nonstatutory Stock Option” shall mean an option to purchase shares of
Common Stock which does not comply with the provisions of Section 422 of the
Code or which is designated as such pursuant to Paragraph 7 of the Plan.

(m) “Option” shall mean (1) with respect to an employee, an Incentive Stock
Option or Nonstatutory Stock Option granted to a Participant by the Committee
pursuant to Section 7 hereof and (2) with respect to any non-employee, a
Non-Statutory Stock Option granted to a Participant by the Committee pursuant to
Section 7 hereof.

(n) “Participant” shall mean a current, prospective or former employee,
non-employee director, consultant or other person who provides services to the
Company to whom an Award has been made under the Plan.

(o) “Plan” shall mean the Marshall & Ilsley Corporation 2006 Equity Incentive
Plan.

(p) “Restricted Stock” shall mean shares of Common Stock granted to a
Participant by the Committee pursuant to Section 7 hereof, which are subject to
restrictions set forth in an Award Agreement.

(q) “Restricted Stock Unit” shall mean a right to receive one share of Common
Stock granted to a Participant pursuant to Section 7, hereof, subject to the
restrictions set forth in the Award Agreement.

(r) “SAR” shall mean a stock appreciation right with respect to one share of
Common Stock granted to a Participant pursuant to Section 7 hereof, subject to
the restrictions set forth in the Award Agreement.

(s) “Retirement” shall mean the termination of a Participant’s employment on or
after age 65.

3. Eligibility. Current and prospective employees, non-employee directors,
consultants or other persons who provide services to the Company eligible for an
Award under the Plan are those who hold, or will hold, positions of
responsibility and whose performance, in the judgment of the Committee or the
management of the Company (if such responsibility is delegated pursuant to
Section 6 hereof), can have a significant effect on the success of the Company.



--------------------------------------------------------------------------------

4. Common Stock Available for Awards.

(a) Number of Shares. Subject to adjustment as provided in Section 14 hereof,
the number of shares that may be issued under the Plan for Awards during the
term of the Plan is 17,500,000 shares of Common Stock, which may be treasury
shares or authorized but unissued shares of Common Stock, or a combination of
the two. For purposes of determining the maximum number of shares of Common
Stock available for issuance under the Plan, (1) any shares which have been
issued as Restricted Stock or Restricted Stock Units which are forfeited to the
Company shall be treated, following such forfeiture, as shares which have not
been issued; (2) upon the exercise of an SAR granted under the Plan, the full
number of SARs granted at such time shall be treated as shares of Common Stock
issued under the Plan, notwithstanding that a lesser amount of shares or cash
representing shares of Common Stock may have been actually issued or paid upon
such exercise; and (3) shares of Common Stock withheld to satisfy taxes and
shares of Common Stock used to exercise an Option or SAR, either directly or by
attestation, shall be treated as issued hereunder.

(b) Incentive Stock Options. Subject to adjustment as provided in Section 14
hereof, up to 17,500,000 shares of Common Stock may be granted in the form of
Incentive Stock Options.

(c) Limits. Subject to adjustment as provided in Section 14 hereof, no
individual shall be eligible to receive Awards aggregating more than 2,500,000
shares of Common Stock reserved under the Plan during the term of the Plan and
the Company will not issue more than 1,750,000 shares of Restricted Stock or
Restricted Units during the term of the Plan. For purposes of determining the
maximum number of these types of Awards available for grant under the Plan, any
shares of Restricted Stock which are forfeited to the Company, or any Restricted
Stock Units which are forfeited to the Company, shall be treated, following such
forfeiture, as Awards that have not been granted under the Plan.

(d) Securities Law Filings. The Company shall take whatever actions are
necessary to file required documents with the U.S. Securities and Exchange
Commission and any other appropriate governmental authorities and stock
exchanges to make shares of Common Stock available for issuance pursuant to
Awards.

5. Administration. The Plan shall be administered by the Committee, which shall
have full and exclusive power to interpret the Plan, to determine which persons
are Plan Participants, to grant waivers of Award restrictions, and to adopt such
rules, regulations and guidelines for carrying out the Plan as it may deem
necessary or proper, all of which powers shall be executed in the best interests
of the Company and in keeping with the objectives of the Plan. All
determinations made by the Committee regarding the Plan or an Award shall be
binding and conclusive as regards the Company, the Participants, and any other
interested persons.

6. Delegation of Authority. Except to the extent prohibited by applicable law or
the applicable rules of a stock exchange on which the Common Stock is listed,
the Committee may delegate to the chief executive officer and to other senior
officers of the Company its duties



--------------------------------------------------------------------------------

under the Plan pursuant to such conditions or limitations as the Committee may
establish. Any such delegation may be revoked by the Committee at any time.

7. Awards. The Committee shall determine the type or types of Award(s) to be
made to each Participant and shall set forth in the related Award Agreement the
terms, conditions and limitations applicable to each Award including any vesting
requirements. In all events, upon the occurrence of a Change in Control, all
Awards will become fully vested and immediately exercisable. The type of Awards
available under the Plan are those listed in this Section 7.

(a) Stock Option. A grant of a right to purchase a specified number of shares of
Common Stock the purchase price of which shall be not less than 100% of Fair
Market Value on the date of grant. In addition, the Committee may not reduce the
purchase price for Common Stock pursuant to an Option after the date of grant
without the consent of the Company’s shareholders, except in accordance with
adjustments pursuant to Section 14 hereof. Further, an Option may not be
exercisable for a period in excess of ten years. An Option may be designated by
the Committee in the Award Agreement as a Nonstatutory Stock Option for all
Participants or an Incentive Stock Option for Participants who are employees. An
Incentive Stock Option, in addition to being subject to applicable terms,
conditions and limitations established by the Committee, complies with
Section 422 of the Code which, among other limitations, provides that the
aggregate Fair Market Value (determined at the time the option is granted) of
Common Stock for which Incentive Stock Options are exercisable for the first
time by a Participant during any calendar year shall not exceed $100,000; that
Incentive Stock Options shall be priced at not less than 100% of the Fair Market
Value on the date of the grant (110% in the case of a Participant who is a 10%
shareholder of the Company within the meaning of Section 422 of the Code); and
that Incentive Stock Options shall be exercisable for a period of not more than
ten years (five years in the case of a Participant who is a 10% shareholder of
the Company). The other restrictions and conditions of the Option will be
established by the Committee and set forth in the Award Agreement.

(b) Restricted Stock or Restricted Stock Unit Award. An Award of stock, or in
the case of a Restricted Stock Unit, a bookkeeping entry granting a Participant
the right to a share of Common Stock in the future, for some or no monetary
consideration, as the Committee may specify, and which may contain
transferability or forfeiture provisions including a requirement of future
services and such other restrictions and conditions as may be established by the
Committee and set forth in the Award Agreement.

(c) SARs. A grant of the right to receive, upon exercise, the difference between
the Fair Market Value of a share of Common stock on the date of exercise, and
the “Grant Value” of each SAR. The Grant Value shall be not less than 100% of
Fair Market Value on the date of grant, as set forth in the Award Agreement. The
Committee may not reduce the Grant Value after the date of grant without the
consent of the Company’s shareholders, except in accordance with adjustments
pursuant to Section 14 hereof. The difference between the Fair Market Value on
the date of exercise and the Grant Value, multiplied by the number of SARs
exercised (the “Spread”), shall be paid in shares of Common Stock which have a
Fair Market Value equal to the Spread, provided, however, that any fractional
share shall be paid in cash. Notwithstanding the foregoing, the



--------------------------------------------------------------------------------

Company, as determined in the sole discretion of the Committee, shall be
entitled to elect to settle its obligation arising out of the exercise of an SAR
by the payment of cash equal to the Spread, or by the issuance of a combination
of shares of Common Stock and cash, in the proportions determined by the
Committee, which have a Fair Market Value equal to the Spread. The other
restrictions and conditions of the SARs will be established by the Committee and
set forth in the Award Agreement, provided that the period for which an SAR may
be exercisable shall not exceed ten years.

8. Deferred Payment of Awards. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee which are intended to permit such
deferrals to comply with applicable requirements of the Code, including
Section 409A of the Code. Dividends or dividend equivalent rights may only be
extended to and made part of any Award of Restricted Stock or Restricted Stock
Units, subject to such terms, conditions and restrictions as the Committee may
establish. The Committee may also establish rules and procedures for the
crediting of dividend equivalents for deferred payments of Restricted Stock or
Restricted Stock Units.

9. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under a Stock Option shall be paid in full at the time of the exercise
in cash or by means of tendering Common Stock, either directly or by
attestation, valued at Fair Market Value on the date of exercise, or any
combination thereof.

10. Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of
shares under the Plan, an appropriate number of shares for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes, but in
no event in excess of the minimum withholding required by law. The Company may
defer making delivery with respect to Common Stock obtained pursuant to an Award
hereunder until arrangements satisfactory to it have been made with respect to
any such withholding obligation. If Common Stock is used to satisfy tax
withholding, such stock shall be valued based on the Fair Market Value when the
Nonstatutory Stock Option or SAR is exercised or the Restricted Stock vests. In
the case of Restricted Stock Units, such stock will be valued when the
Restricted Stock Units are paid to a Participant, in the case of income tax
withholding, or when the Restricted Stock Units vest, in the case of employment
tax withholding, unless applicable law requires a different time for
withholding. Shares of Common Stock used to satisfy tax withholding obligations
shall be treated as issued for purposes of determining the number of shares
remaining for grant of Awards pursuant to Section 4 hereof.

11. Amendment or Discontinuance of the Plan. The Board may, at any time, amend
or terminate the Plan; provided, however, that

(a) no amendment or termination may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board, except (1) to the extent necessary for
Participants to avoid becoming subject to penalties



--------------------------------------------------------------------------------

and/or interest under Section 409A of the Code or (2) for adjustments permitted
under Section 14 hereof; and

(b) the Board may not, without further approval of the shareholders, adopt any
amendment to the Plan for which shareholder approval is required under tax,
securities or any other applicable law or the listing standards of the New York
Stock Exchange (or if the Common Stock is not then listed on the New York Stock
Exchange, the listing standards of such other exchange or inter-dealer quotation
system on which the Common Stock is listed). In addition, the Board may not
reduce the exercise price of an Option or the Grant Value of an SAR without the
consent of the Company’s shareholders, except in accordance with the adjustments
pursuant to Section 14 hereof.

12. Termination of Employment or Service. If the employment of a Participant
terminates, other than pursuant to paragraphs (a) through (c) of this
Section 12, all unexercised, deferred and unpaid Awards shall terminate 90 days
after such termination of employment or service, unless the Award Agreement
provides otherwise, and during such 90-day period shall be exercisable only to
the extent provided in the Award Agreement. Notwithstanding the foregoing,
(i) if a Participant’s employment is terminated for Cause, to the extent the
Award is not effectively exercised or has not vested prior to such termination,
it shall lapse or be forfeited to the Company immediately upon termination and
(ii) a non-employee director’s Option shall terminate upon the earlier of the
tenth anniversary of the date of grant or the third anniversary of the
termination of the Participant’s service as a director. In all events, an Award
will not be exercisable after the end of its term as set forth in the Award
Agreement.

(a) Retirement. When a Participant’s employment terminates as a result of
Retirement or early retirement, the Committee (in the form of an Award Agreement
or otherwise) may permit Awards to continue in effect beyond the date of
Retirement or early retirement, and the exercisability and vesting of any Award
may be accelerated.

(b) Resignation in the Best Interests of the Company. When a Participant resigns
from the Company and, in the judgment of the chief executive officer or other
senior officer designated by the Committee, the acceleration and/or continuation
of outstanding Awards would be in the best interests of the Company, the
Committee may authorize, where appropriate taking into account any regulatory or
accounting implications of such action, the acceleration and/or continuation of
all or any part of Awards granted prior to such termination.

(c) Death or Disability of a Participant.

(i) In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period specified in the Award Agreement within which
to receive or exercise any outstanding Award held by the Participant under such
terms, and to the extent, as may be specified in the applicable Award Agreement.
Rights to any such outstanding Awards shall pass by will or the laws of descent
and distribution in the following order: (a) to beneficiaries so designated by
the Participant; if none, then (b) to a legal representative of the Participant;
if none,



--------------------------------------------------------------------------------

then (c) to the persons entitled thereto as determined by applicable law or,
absent applicable law, a court of competent jurisdiction.

(ii) In the event a Participant is deemed by the Company to be disabled within
the meaning of the Award Agreement, or, absent a definition therein, the
Company’s long-term disability plan, the Award shall be exercisable for the
period, and to the extent, specified in the Award Agreement. Awards and rights
to any such Awards may be paid to or exercised by the Participant, if legally
competent, or a legally designated guardian or representative if the Participant
is legally incompetent by virtue of such disability.

(iii) After the death or disability of a Participant, the Committee may in its
sole discretion at any time (1) terminate restrictions in Award Agreements;
(2) accelerate any or all installments and rights; and (3) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant’s estate, beneficiaries or representative, notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Awards might ultimately have become
payable to other beneficiaries.

(iv) In the event of uncertainty as to interpretation of or controversies
concerning this paragraph (c) of Section 12, the Committee’s determinations
shall be binding and conclusive on all interested parties.

(d) No Employment or Service Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of employment by the Company
or service as a director, nor shall it interfere in any way with the right of
the Company to terminate any Participant’s employment at any time.

13. Nonassignability. Except as provided in subsection (c) of Section 12 and
this Section 13, no Award or any other benefit under the Plan shall be
assignable or transferable, or payable to or exercisable by anyone other than
the Participant to whom it was granted. Notwithstanding the foregoing, the
Committee (in the form of an Award Agreement or otherwise) may permit Awards,
other than Incentive Stock Options, to be transferred to members of the
Participant’s immediate family, to trusts for the benefit of the Participant
and/or such immediate family members, and to partnerships or other entities in
which the Participant and/or such immediate family members own all the equity
interests. For purposes of the preceding sentence, “immediate family” shall mean
a Participant’s spouse, issue and spouses of his issue.

14. Adjustments. In the event of any corporate event or transaction, such as a
merger, consolidation, share exchange, recapitalization, reorganization,
separation, stock dividend, stock split, split-up, spin-off or other
distribution of stock or property of the Company, combination of shares,
exchange of shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, shall substitute or adjust, in an equitable
manner (including adjustments to avoid fractional shares), the number of Common
Shares (i) reserved under the Plan, (ii) available for Incentive Stock Options,



--------------------------------------------------------------------------------

Restricted Stock or Restricted Units, (iii) for which Awards may be granted to
an individual Participant, and (iv) covered by outstanding Awards denominated in
stock, (b) the stock prices related to outstanding Awards; and (c) the
appropriate Fair Market Value and other price determinations for such Awards. In
the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Committee shall be
authorized to issue or assume Awards, whether or not in a transaction to which
Section 424(a) of the Code applies, by means of substitution of new Awards for
previously issued awards or an assumption of previously issued awards. All
adjustments under this Section 14 shall be made in a manner such that they will
not result in a penalty under Section 409A of the Code. Any adjustment, waiver,
conversion or other action taken by the Committee under this Section 14 shall be
conclusive and binding on all Participants, the Company and their successors,
assigns and beneficiaries.

15. Notice. Any notice to the Company required by any of the provisions of the
Plan shall be addressed to the director of human resources or to the chief
executive officer of the Company in writing, and shall become effective when it
is received by the office of either of them. Any notice to a Participant shall
be addressed to the Participant at his last known address as it appears on the
Company’s records.

16. Unfunded Plan. The Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to Common Stock
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any Common Stock,
nor shall the Plan be construed as providing for such segregation, nor shall the
Company, the Board or the Committee be deemed to be a trustee of any Common
Stock to be granted under the Plan. Any liability of the Company to any
Participant with respect to a grant of Common Stock or rights thereto under the
Plan shall be based solely upon any contractual obligations that may be created
by the Plan and any Award Agreement; no such obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by the Plan.

17. Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Wisconsin without
giving effect to its conflicts of law provisions.

18. Effective and Termination Dates. The effective date of the Plan is April 25,
2006. The Plan shall terminate on April 25, 2016 subject to earlier termination
by the Board pursuant to Section 11, after which no Awards may be made under the
Plan, but any such termination shall not affect Awards then outstanding or the
authority of the Committee to continue to administer the Plan.

19. Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant pursuant to an Award shall not be deemed a part of
such Participant’s regular, recurring compensation for purposes of the
termination or severance plans of the Company and shall not be included in, nor
have any effect on, the determination of benefits under any other



--------------------------------------------------------------------------------

employee benefit plan, contract or similar arrangement, unless the Committee
expressly determines otherwise.